Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 25, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150024                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  DEENA SHOTWELL,                                                                                    Richard H. Bernstein,
           Petitioner-Appellee,                                                                                      Justices



  v                                                                SC: 150024
                                                                   COA: 314860
                                                                   MTT: 00-432519
  DEPARTMENT OF TREASURY,
          Respondent-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the May 27, 2014
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we VACATE that part of the Court of Appeals judgment
  concerning de facto officers. The Court of Appeals erred in concluding that “a material
  question of fact may have remained regarding petitioner’s status as a de facto officer.”
  The Michigan Tax Tribunal concluded that petitioner was not a de facto officer, and its
  findings are supported by competent, material, and substantial evidence on the whole
  record. Briggs Tax Service v Detroit Public Schools, 480 Mich 69, 75 (2010). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 25, 2015
           p0318
                                                                              Clerk